Citation Nr: 1029715	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a heart disability, to 
include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for diabetic neuropathy, to 
include as secondary to diabetes mellitus. 
 
4.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected synovial 
chondromatosis with history of arthrotomy of the right knee. 

5.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected synovial 
chondromatosis with history of arthrotomy of the right knee. 

6.  Entitlement to service connection for a right leg disability, 
claimed as peripheral neuropathy, to include as secondary to 
diabetes mellitus. 

7.  Entitlement to an initial rating in excess of 10 percent for 
service-connected synovial chondromatosis with history of 
arthrotomy of the right knee. 

8.  Prior to July 21, 2009, entitlement to an initial rating in 
excess of 20 percent for service-connected degenerative joint 
disease with synovial osteochondromatosis of the left elbow.   

9.  Beginning July 21, 2009, entitlement to an initial rating in 
excess of 40 percent for service-connected degenerative joint 
disease with synovial osteochondromatosis of the left elbow.   


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 
1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a 
March 2003 rating decision, the RO denied service connection for 
type II diabetes mellitus, a heart disability, diabetic 
retinopathy, a right leg disability, and left arm disability.  In 
a March 2007 rating decision, the RO granted service connection 
for degenerative joint disease with synovial osteochondromatosis 
of the left elbow and assigned a 20 percent evaluation.  In a 
February 2008 rating decision, the RO granted service connection 
for synovial chondromatosis with history of arthrotomy of the 
right knee and assigned a noncompensable evaluation.  In a March 
2008 rating decision, the RO increased the disability evaluation 
for synovial chondromatosis with history of arthrotomy of the 
right knee to 10 percent disabling effective the date of service 
connection.  Subsequently, in a March 2009 rating decision, the 
RO denied service connection for a left knee disability and low 
back disability.  Then in a September 2009 rating decision, the 
RO increased the disability evaluation for service-connected 
degenerative joint disease with synovial osteochondromatosis of 
the left elbow to 40 percent from July 21, 2009.  The Veteran 
perfected an appeal as to all of those decisions.  Additionally, 
as the increased evaluations granted throughout the appeal do not 
represent the highest possible benefits, these issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the Veteran presented testimony before the 
undersigned.  A copy of the hearing transcript has been 
associated with the claims folder. 

The issues of service connection for a low back disability, a 
left knee, and a right leg disability, and increased ratings for 
service-connected synovial chondromatosis with history of 
arthrotomy of the right knee and service-connected degenerative 
joint disease with synovial osteochondromatosis of the left elbow 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicides.

2.  The Veteran's type II diabetes mellitus is related to 
herbicide exposure in service.

3.  The Veteran's coronary artery disease is due to his type II 
diabetes mellitus. 

4.  The Veteran's diabetic retinopathy is due to his type II 
diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred during active service.  
38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Coronary artery disease is the result of type II diabetes 
mellitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  Diabetic retinopathy is the result of type II diabetes 
mellitus. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claims.  This is so because the Board 
is taking action favorable to the Veteran on the issues decided 
herein and a decision at this point poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has type II diabetes 
mellitus due to herbicide exposure in service.  He also contends 
that he has a heart disability and diabetic retinopathy due to 
his type II diabetes mellitus. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel 
for VA held that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent with 
the definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels offshore of 
Vietnam (as opposed to service aboard vessels in inland waterways 
of Vietnam) is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for Agent 
Orange diseases.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the VA of the phrase "served in the Republic of 
Vietnam," which required the physical presence of a Veteran 
within the land borders of Vietnam during service, was a 
permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 
C.F.R. 
§ 3.307(a)(6)(iii).  The United States Supreme Court, declined to 
review the case, and the decision of the Federal Circuit in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

In this case, the National Personnel Records Center as determined 
that the Veteran was onboard ships (USS Bennington and USS 
Oriskany) that were in the official waters of the Republic of 
Vietnam during the Vietnam era but was unable to determine 
whether the Veteran had in country service.  In this regard, the 
Veteran  testified that while on board the USS Oriskany that he 
went to the inland waterways of Vietnam and while onboard the USS 
Bennington he went ashore to have a party.  He also maintains 
that he was exposed to herbicides when coming into contact with 
helicopters which were outside his shop onboard ship.  He asserts 
that the helicopters would be "dripping" in herbicides.  While 
the official record is unclear as to the Veteran's Vietnam 
service, the Board finds that the Veteran is competent and 
credible to assert his presence in the inland waters of Vietnam, 
going ashore, and also being exposed to herbicides from 
helicopters.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Accordingly, he is presumed to have been exposed to 
herbicides during service.  See 38 C.F.R. § 3.307.

The Veteran currently has type II diabetes mellitus as documented 
throughout the record.  Also, as noted above, the Veteran is 
presumed to have been exposed to herbicides during service.  
Herbicide regulations provide a general presumption that diabetes 
mellitus is caused by Agent Orange exposure.  As there is no 
evidence to rebut this presumption, service connection for type 
II diabetes mellitus is warranted.  

Since service connection has now been established for type II 
diabetes mellitus, the Board will consider the Veteran's 
contention that he has a heart disability and diabetic 
retinopathy due to diabetes mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- connected. 
38 C.F.R. § 3.310.  Secondary service connection is permitted 
based on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show: 
(1) that a current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record is replete for treatment for both a heart disability 
and diabetic retinopathy.  Notably, a letter from G.R.C, M.D. 
received in August 2008 noted that the Veteran developed coronary 
artery disease as a result of diabetes mellitus.  There is no 
evidence to the contrary.  Likewise, the record shows that the 
Veteran has diabetic retinopathy, which by its very nature is 
caused by diabetes mellitus.  Therefore, service connection for 
both coronary artery disease and diabetic retinopathy is 
warranted. 


ORDER

Service connection for type II diabetes mellitus is granted. 

Service connection for a heart disability is granted. 

Service connection for diabetic neuropathy is granted. 


REMAND

During his May 2010 hearing, the Veteran indicated that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  There are no SSA records in the claims folder.  The 
duty to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA, or 
SSA records.  See 38 C.F.R. § 3.159(c)(2) (2009).  On remand, the 
Veteran's SSA records should be obtained. 

In an August 2009  VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, the Veteran stated that there were 
VA Medical Center (VAMC) in Mountain Home, Tennessee records 
dated up to July 2009 which were outstanding.   Review of the 
claims folder reveals that VAMC treatment records only dated up 
to around December 2001 are of record.  Because VA is on notice 
that there are records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding the 
claims, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  On remand, all outstanding VAMC treatment records should 
be obtained and associated with the claims folder.  

At his May 2010 hearing, the Veteran and his representative 
referenced an April 18, 2010, letter from Dr. G.R.C. in which he 
discusses the Veteran's diabetes mellitus and problems stemming 
from that disease.  Review of the claims folder show that there 
is a letter from Dr. C received in August 2008 which was cited 
above; however, it is unclear if there is another letter which 
the Veteran was referencing.  This should be clarified and if 
appropriate Dr. C's April 2010 letter should be obtained.  See 
38 C.F.R. § 3.159(c)(1)(2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has a low back disability due to his 
service-connected synovial chondromatosis with history of 
arthrotomy of the right knee.  He also asserts that he has a 
right leg disability due to diabetes, which has been claimed as 
peripheral neuropathy.  See 38 C.F.R. § 3.303, 3.310.  On remand, 
the Veteran should be provided examinations to determine whether 
he a right leg disability due to diabetes and whether he has a 
low back disability due to his service-connected synovial 
chondromatosis with history of arthrotomy of the right knee. 

The Veteran testified at his May 2010 hearing that his service-
connected right knee and left elbow disabilities had increased in 
severity since he was last evaluated by VA.  As the Veteran 
maintains that his condition has worsened in severity, and as the 
level of disability is of foremost importance in a claim for an 
increase, it is necessary for a new, comprehensive VA examination 
to be afforded prior to the issuance of a decision on the merits.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  Request from SSA all records related to 
the Veteran's claim for Social Security 
benefits including all medical records and 
copies of all decisions or adjudications.  
All efforts to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

2.  Obtain all of the Veteran's outstanding 
records from the VAMC in Mountain View, 
Tennessee.  All efforts to obtain these VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

3.  Clarify with the Veteran and his 
representative whether Dr. C's April 2010 
letter is the same as the August 2008 letter 
already of record.  If appropriate and with 
any necessary assistance from the Veteran, 
obtain Dr. C's April 2010 letter.  All 
efforts to obtain these evidence should be 
documented in the claims folder.  

If the RO is unable to secure this evidence, 
it must notify the Veteran and (a) identify 
the specific evidence it is unable to 
obtain; (b) briefly explain the efforts that 
it made to obtain it; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

4.  Schedule the Veteran for an appropriate 
VA examination to ascertain the extent, 
nature, and etiology of any low back 
disability.  The entire claims file, to 
include a complete copy of this Remand, must 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate his report to reflect review of the 
claims file was undertaken.  A discussion of 
the Veteran's documented medical history and 
assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if the 
Veteran currently has a low back disability.  
If the Veteran has a low back disability, 
the examiner should render an opinion, 
consistent with sound medical principles, as 
to whether the disability found on 
examination was incurred in or aggravated by 
service.

The examiner should also determine whether 
any low back disability found on examination 
was caused by, or is aggravated by the 
Veteran's service-connected synovial 
chondromatosis with history of arthrotomy of 
the right knee.  If service-connected 
synovial chondromatosis with history of 
arthrotomy of the right knee aggravates 
(i.e., permanently worsens) the low back 
disability, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered without 
resort to speculation, the examiner should 
so state.

5.  Schedule the Veteran for an appropriate 
VA examination to ascertain the extent, 
nature, and etiology of any right leg 
disability, claimed as peripheral 
neuropathy.  The entire claims file, to 
include a complete copy of this Remand, must 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate his report to reflect review of the 
claims file was undertaken.  A discussion of 
the Veteran's documented medical history and 
assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if the 
Veteran currently has a right leg 
disability.  If the Veteran has a right leg 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the disability 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine whether 
any right leg disability found on 
examination was caused by, or is aggravated 
by the Veteran's service-connected type II 
diabetes mellitus.  If service-connected 
type II diabetes mellitus aggravates (i.e., 
permanently worsens) the right leg 
disability, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered without 
resort to speculation, the examiner should 
so state.

6.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected synovial 
chondromatosis with history of arthrotomy of 
the right knee and degenerative joint 
disease with synovial osteochondromatosis of 
the left elbow.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

All pertinent symptomatology and findings 
must be reported in detail. Any indicated 
studies should be performed and the 
examination report should comply with all 
AMIE protocols for rating knee and arm 
disabilities.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered without 
resort to speculation, the examiner should 
so state.

7.  Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the scheduled examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination must 
be placed in the Veteran's claims file.

8.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


